By the Court.
By chap. 44, §33, of the Revised Statutes, the allowance and taxation of costs would seem to be, to some extent, discretionary with the court wherein appeals from the probate court .are finally disposed of. But this discretion is not to be understood as an arbitrary discretion, to be exercised in each particular case, according to its peculiar circumstances, and the conduct of the parties; but is a legal discretion, to be exercised according to some general rules. We know no better rule, in regard to costs, than that the party prevailing should recover taxable costs, where he has not been in fault,
Taxable costs allowed to the appellants.